Citation Nr: 1536191	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  10-25 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a back disorder.  

4.  Entitlement to service connection for a neck disorder.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied service connection for disabilities of the cervical and lumbar spine, bilateral hearing loss and tinnitus.  

A claim of entitlement to service connection for post traumatic stress disorder (PTSD) was resolved by a DRO decision dated in August 2014 which granted service connection.  There is no indication that the appellant initiated an appeal with the initial rating or effective date assigned.  Thus, this matter is no longer in appellate status.  Grantham, 114 F.3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the records disclose that the Veteran is in receipt of Social Security benefits, with records from September 2013, November 2013, January 2014 and April 2014 suggesting that he receives Social Security Disability Income (SSDI), and had not had a job for 10 years.  A December 2009 medical record also indicated that he was receiving Supplemental Security Income (SSI).   

To date, no SSA records have been obtained by VA.  As SSA records are potentially pertinent to his claim for service connection, particularly since attempts to obtain VA records from the Hines VAMC from 1970 to 1992 have been unsuccessful and the Social Security records could potentially contain these, such records should therefore be obtained for consideration in connection with the issues on appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (VA's duty to assist includes obtaining records from SSA and giving appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits).

Additionally the Board finds that further development is warranted for the issues of service connection for the back and neck disorders.  Regarding the neck disorder the Veteran in his August 2007 claim described surgery on his neck for a boil.  In his July 2008 notice of disagreement (NOD) he further reported that the doctor who operated on the boil on his neck informed him he would have further problems with his neck.  Regarding his back, he described his duties as an assault coxswain involving heavy lifting, and suggested that while he injured his back doing such lifting, he did not seek treatment in service.  Later in his substantive appeal of June 2010, he suggested that he had problems with his back and neck after service, which included performing heavy lifting.  The service treatment records are noted to be silent for any back injuries or surgery on his neck, but do show excision of a "carbuncle" from his back and a boil on his left shoulder (which is already service-connected).  Given his lay history of performing heavy lifting in service, with his MOS confirmed to include coxswain duties, as well as the history of treatment for the carbuncle on his back, an examination should be scheduled to determine the etiology of his claimed back and neck disorder.  Such examination must also consider his post service injuries to his back and neck that have been documented in the VA records.  

Regarding the hearing loss and tinnitus issues, the Board finds that further clarification of the May 2014 VA examiner's opinion is warranted.  Noise exposure has been conceded by the VA.   Although the May 2014 VA examiner provided rationale to support her finding that she could not provide an etiology opinion for hearing loss in either ear without resorting to speculation, in this rationale she indicated that a proper comparison of threshold shifts between entrance and separation could not be made due to a lack of testing at 6000 Hertz (6KHz) and 8000 Hertz (8KHz) on entrance examination in March 1966.  However in the next sentence the examiner stated that for rating purposes, only thresholds to 4000 Hertz (4KHz) are used.  Thus clarification of the rationale appears indicated to explain further whether the available test results from the March 1966 entrance examination under 6KHz can be used to ascertain whether a threshold shift significant for later development of hearing loss took place in service.  Additionally the examiner's opinion regarding tinnitus found that it was likely related to the Veteran's bilateral hearing loss, as a known symptom associated with hearing loss.  However the examiner did not include an opinion whether the tinnitus is as likely as not related to the actual noise exposure the Veteran is conceded to have sustained in service.  

Accordingly, the case is REMANDED for the following action:

1.  Request from Social Security Administration copies of all determinations and medical records used in the determinations.  If records are unavailable, the Social Security Administration must so indicate. If unsuccessful, the claimant must be afforded the opportunity to furnish such records directly to Social Security Administration or to the AOJ.  All records/responses received must be associated with the claims file.  

2.  Following the completion of the above, schedule the Veteran for an examination to determine the nature and etiology of any back disorder and/or neck disorder.  The claims file and a copy of this remand should be made available to the examiner for review.  Review of the claims file should be noted in the examination report.  All necessary tests and studies, including audiometric examination, should be conducted. 

For any back disorder and/or neck disorder found, the examiner should indicate whether it as likely as not (50 percent probability or greater) had its onset during active duty or is otherwise related to the appellant's military service, to include from heavy lifting while engaged in his duties as a coxswain.  

A complete rationale should be included.  In this regard, the examiner is asked to comment on the appellant's service treatment records including the surgical excision of a carbuncle on his back during service, and post-service medical treatment records, including post service injuries to the neck and back shown.  For purposes of the examination, the Board finds the appellant is credible that he engaged in heavy lifting in service.  

3.  Following the completion of development outlined in paragraph 1, forwarded the electronic claims file, and a copy of this remand to the May 2014 VA audiological examiner for an addendum to the examination report. 

The examiner should clarify her previous opinion that she was unable to resolve whether the Veteran's bilateral hearing loss in service and state why the lack of testing at 6KHz and 8KHz in any way effects the determination in light of the VA's own criteria limiting audiological test results from 500 to 4000 Hertz in determining the presence of hearing loss.  The examiner should determine the presence or absence and extent of threshold shifts in hearing test results between the entrance and separation examinations and address whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss and/or tinnitus is related to the military service, to include his reported in-service noise exposure?  In rendering this opinion, the examiner must assume as true that the Veteran was in fact exposed to military noise during service. 

The examiner should provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then the examiner must provide a detailed medical explanation as to why this is so.

4.  Then, readjudicate the issues on appeal.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




